Citation Nr: 0523060	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for ischemic optic 
neuropathy of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in August 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

The Board notes that additional VA treatment records (dated 
in January and February 2004) were received by the RO after 
the Statement of the Case (SOC) was issued in February 2004.  
A careful reading discloses that such records pertain to 
unrelated disabilities.  As such, they are not "pertinent" to 
the issues now before the Board, entitlement to service 
connection for bilateral hearing loss, tinnitus, and ischemic 
optic neuropathy of the right eye.  Therefore, there is no 
need to remand this case to the RO to seek a waiver from the 
veteran or to consider the recently received evidence.  See 
38 C.F.R. §§ 19.31(b), 20.1304(a) (2004).


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's bilateral hearing loss is causally related to his 
military service.  

2.  Competent medical evidence does not reveal that the 
veteran's tinnitus is causally related to his military 
service.  

3.  Competent medical evidence does not reveal that the 
veteran's ischemic optic neuropathy of the right eye is 
causally related to his military service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Ischemic optic neuropathy of the right eye was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for ischemic optic 
neuropathy of the right eye.  

The veteran seeks entitlement to service connection for 
bilateral hearing loss, tinnitus, and ischemic optic 
neuropathy of the right eye.  Because these three issues are 
being resolved in the same manner, the Board will discuss 
them together.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in 
February 2003 and June 2003, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show to establish entitlement to service 
connection, namely, an inservice injury or disease; a current 
disability; and competent medical evidence showing a 
relationship between the current disability and the inservice 
injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 VCAA letter, the RO notified the veteran "We 
will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies. [   ] We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the February 3, 2003 letter, 
page 3.  In addition, the March 2004 VCAA letter notified the 
veteran that VA was responsible for getting "Relevant 
records held by any Federal Agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  See the June 3, 2003 
letter, page 4.  The RO also informed the veteran that VA 
will make reasonable efforts to get "Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the February 2003 and June 2003 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  See the June 
3, 2003 letter, page 4.  (emphasis in original).  

The Board therefore finds that the February 2003 and June 
2003 letters, and the February 2004 SOC properly notified the 
veteran and his representative of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letters 
requested a response within 60 days, VA also notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
February 2003 and June 2003 letters.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in February 2003, prior to the initial adjudication 
of his claims by rating decision in April 2003.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the VA 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records and 
reports of VA examinations, which will be described below.  

In February 2003, the veteran executed a release of 
information form (VA Form 21-4142) for multiple physicians.  
In the June 2003 VCAA letter, the RO notified the veteran 
that the release of information forms had recently been 
updated to ensure compliance with the Health Insurance 
Portability and Accountability Act (HIPAA).  Therefore, they 
were providing him with new forms with the addresses of the 
providers that he submitted.  He was instructed to complete 
the highlighted areas on the back of the forms and return 
them.  A review of the record reveals that the veteran did 
not respond to this letter.  The Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  In his March 2004 
substantive appeal (VA Form 9), the veteran declined the 
opportunity to have a personal hearing on his claims.  

In his notice of disagreement, received in June 2003, the 
veteran indicated that he did not believe he had been given a 
thorough examination for his conditions.  Insofar as the 
veteran's statement can be construed as questioning the 
adequacy of the February 2003 VA examinations, the Board 
notes that the examinations reported medical histories, 
provided examination findings regarding the veteran's 
complaints, and provided the appropriate diagnosis.  That an 
examiner's findings do not support the veteran's claims is 
not a reason to find an examination inadequate.  Moreover, as 
a person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Mere 
disagreement with the examination findings does not amount to 
a valid contention as to adequacy.  Accordingly, the Board 
rejects the veteran's contention as to the adequacy of the 
medical evaluations.  

The Board additionally observes that the veteran  has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for benefits].     

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - hearing loss

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when such is manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to loud noises during service.  
He also contends that his right eye disability is related to 
his military service, specifically an automobile accident in 
1945.

As discussed, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability [to include within 
the presumptive period]; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), there is competent 
medical evidence that all three claimed disabilities 
currently exists.  The February 2003 VA audiological 
examination revealed hearing loss for VA purposes.  The 
examination also diagnosed constant bilateral tinnitus.  The 
February 2003 VA eye examination diagnosed anterior ischemic 
optic neuropathy of the right eye.  Hickson element (1) has 
therefore been satisfied as to all three claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear or tinnitus.  The record 
reflects that bilateral hearing loss and tinnitus were 
initially identified in April 1999, approximately 54 years 
after the veteran left  military service. Because the medical 
records do not demonstrate that bilateral hearing loss was 
present for decades after service, the statutory presumption 
pertaining to sensorineural hearing loss is not for 
application in this case.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).  Similarly, with 
regards to ischemic optic neuropathy of the right eye, the 
service medical records do not reveal any eye disease.
 
With respect to in-service injury, the record indicates that 
the veteran served in the Army as a refueling operator.  His 
awards include the European African Middle Eastern Theater 
Ribbon with 1 silver battle star and 1 bronze battle star, 
and 3 overseas bars.  The Board will therefore accept for the 
purposes of the decision the veteran's statements that 
traumatic noise exposure occurred in service. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004) [combat presumptions].  The service medical records 
indicate that the veteran received forehead lacerations as a 
result of an automobile accident in July 1944.  Although no 
eye injury was reported, for the purposes of this decision 
the Board will accept that an eye injury may have occurred.  
Hickson element (2) is therefore arguably met as to all three 
claimed disabilities. 

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's bilateral hearing loss, tinnitus, and ischemic 
optic neuropathy of the right eye with his earlier military 
service, and the veteran's claims fail on that basis.  

In this regard, the Board notes that the February 2003 VA 
audiological examiner specifically opined that the veteran's 
hearing loss and tinnitus were not related to military noise 
exposure.  The examiner believed that the veteran's hearing 
loss was more likely the result of his long history of 
occupational noise exposure.  The examiner supported his 
opinion by noting that the veteran's hearing was normal at 
the time of his separation from military service.  The 
examiner indicated that the veteran's tinnitus was secondary 
to his hearing loss.  Likewise, the February 2003 VA eye 
examiner opined that the veteran's ischemic optic neuropathy 
of the right eye was unrelated to his military service.  The 
examiner noted that the motor vehicle accident had left no 
scarring or residual deficit to the eye.  

There is no competent medical evidence to the contrary.  The 
only evidence which serves to relate the veteran's 
disabilities with his service are statements of the veteran 
himself.  The veteran has contended that his bilateral 
hearing loss, tinnitus, and ischemic optic neuropathy of the 
right eye are related to his military service.  It is now 
well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, supra at 495 (1992); 
see also 38 C.F.R. § 3.159 (2004) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as a causal relationship to service 
are accordingly lacking in probative value.

As has been noted by the Board in the VCAA discussion above 
although the veteran challenged the VA examiners' findings he 
did not present any competent medical evidence in support of 
his claims.  See 38 U.S.C.A. § 5107(a) (West 2002).

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met as to any of the claims.  
Although there is medical evidence of current disabilities 
and an in-service injury, there is no medical evidence of a 
nexus between the claimed in-service injury and the current 
disabilities.  Consequently, service connection for bilateral 
hearing loss, tinnitus, and ischemic optic neuropathy of the 
right eye is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for ischemic optic 
neuropathy of the right eye is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


